Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred
*884in granting the motion of defendant Milton Bradley International, Inc. for summary judgment dismissing plaintiffs complaint. The movant sought dismissal solely on the ground that defendant Michaud was not in its employ when he assaulted plaintiff. Michaud’s verified answer, in which he admitted that he was at the time employed by the corporation, is sufficient to defeat the motion (see, CPLR 105 [t]; Bethlehem Steel Corp. v Solow, 51 NY2d 870, 872; Hladczuk v Epstein, 98 AD2d 990). (Appeal from order of Supreme Court, Chautauqua County, Adams, J.—summary judgment.) Present—Dillon, P. J., Boomer, Pine, Lawton and Lowery, JJ.